     Case 5:19-cv-00801 Document 34 Filed 08/28/20 Page 1 of 2 PageID #: 508




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                           AT BECKLEY


MARVIN STEVE MILLS,

               Petitioner,

v.                                                 CIVIL ACTION NO. 5:19-cv-00801

DONNIE AMES,
Superintendent, Mt. Olive Correctional Complex,

               Respondent.



                                             ORDER

               Pending are the Petitioner Marvin Steve Mills’s Motion for Stay and Abeyance,

[Doc. 2], Respondent’s Motion to Dismiss Petition as Untimely Filed [Doc. 15], and Mr. Mills’s

Motion for Enlargement of Time [Doc. 33]. This action was previously referred to the Honorable

Omar J. Aboulhosn, United States Magistrate Judge, for submission of proposed findings and a

recommendation (“PF&R”). Magistrate Judge Aboulhosn filed his PF&R on June 10, 2020 [Doc.

30]. Magistrate Judge Aboulhosn recommended that the Court deny the Respondent’s Motion to

Dismiss Petition as Untimely Filed, deny Mr. Mills’s Motion for a Stay and Abeyance, and refer

the matter back for further proceedings.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is
    Case 5:19-cv-00801 Document 34 Filed 08/28/20 Page 2 of 2 PageID #: 509




made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

               Objections in this case were originally due on June 29, 2020 [Doc. 30]. On June 17,

2020, Mr. Mills filed a Motion for Enlargement of Time in which he requested that the deadline

to file objections be extended to July 13, 2020 [Doc. 31]. On June 25, 2020, the Court granted the

motion and extended the objections deadline to July 13, 2020 [Doc. 32]. The same day, the Clerk’s

Office received a duplicate copy of the Motion for Enlargement of Time [Doc. 33]. Despite the

extension, no objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 30], DENIES the Respondent’s

Motion to Dismiss Petition as Untimely Filed [Doc. 15], DENIES the Motion for Stay and

Abeyance [Doc. 2], DENIES AS MOOT the second Motion for Enlargement of Time [Doc. 33],

and REFERS the matter back to Magistrate Judge Aboulhosn for further proceedings.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.

                                                     ENTERED: August 28, 2020




                                                 2
